195 S.W.3d 903 (2004)
359 Ark. 246
Jerry HERRON, Appellant
v.
STATE of Arkansas, Appellee.
No. CR 04-938.
Supreme Court of Arkansas.
October 21, 2004.
Dennis R. Molock, Stuttgart, for appellant.
No response.
PER CURIAM.
Dennis R. Molock, attorney for Appellant Jerry Herron, has filed a motion to withdraw from representing Appellant in his appeal. The motion reflects that Appellant was charged with capital murder in the Arkansas County Circuit Court. He was found to be indigent, and Mr. Molock, a part-time public defender, was appointed to represent him. Appellant was ultimately convicted of first-degree murder and sentenced to life imprisonment. A notice of appeal was timely filed with the circuit clerk, and the record on appeal has been lodged with this court.
Mr. Molock now asks this court to be relieved as counsel for Appellant, on the ground that he is currently representing eighty-eight felony defendants at the trial level. As such, he states that it is difficult for him to devote the time necessary to prepare the abstract and brief in Appellant's case.
We grant the motion to withdraw, and we appoint William O. James to represent Appellant. Our clerk is directed to set a new briefing schedule for the appeal.
It is so ordered.